                                                                                                                                          Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 1 of 33




                                                                                                                                 1 REES F. MORGAN (State Bar No. 229899)
                                                                                                                                   JONATHAN R. BASS (State Bar No. 75779)
                                                                                                                                 2 STAN ROMAN (State Bar No. 87652)
                                                                                                                                   MARI SAHAKYAN CLIFFORD (State Bar No. 331152)
                                                                                                                                 3 WILLIAM ABRAMOVITZ (State Bar No. 319385)
                                                                                                                                   COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                                                 4 One Montgomery Street, Suite 3000
                                                                                                                                   San Francisco, California 94104-5500
                                                                                                                                 5 Telephone: 415.391.4800
                                                                                                                                   Facsimile: 415.989.1663
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 Email:     ef-rfm@cpdb.com
                                                                                                                                              ef-jrb@cpdb.com
                                                                                                                                 7            ef-sgr@cpdb.com
                                                                                                                                              ef-msc@cpdb.com
                                                                                                                                 8            ef-wia@cpdb.com

                                                                                                                                 9 Attorneys for Claimants
                                                                                                                                   Battle Born Investments Company, LLC, First
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 100, LLC, 1st One Hundred Holdings, LLC
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11

                                                                                                                                12                                     UNITED STATES DISTRICT COURT
                                                                                                                                13                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                14                                        SAN FRANCISCO DIVISION
                                                                                                                                15

                                                                                                                                16 UNITED STATES OF AMERICA,                           Case No. 3:20-cv-07811-RS

                                                                                                                                17                       Plaintiff,
                                                                                                                                                                                       OPPOSITION TO MOTION TO STRIKE
                                                                                                                                18             v.                                      THE CLAIMS OF CLAIMANTS BATTLE
                                                                                                                                                                                       BORN INVESTMENTS COMPANY, LLC,
                                                                                                                                19 Approximately 69,370 Bitcoin (BTC), Bitcoin         FIRST 100, LLC AND 1ST ONE
                                                                                                                                   Gold (BTG), Bitcoin SV (BSV), and Bitcoin           HUNDRED HOLDINGS, LLC; OR, IN
                                                                                                                                20 Cash (BCH) seized from                              THE ALTERNATIVE, REQUEST FOR
                                                                                                                                   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx,                 CONTINUANCE PER FRCP 56(d)
                                                                                                                                21
                                                                                                                                                Defendant.                             Date:    September 9, 2021
                                                                                                                                22                                                     Time:    1:30 p.m.
                                                                                                                                                                                       Ctrm:    3 (Via Zoom)
                                                                                                                                23 Battle Born Investments Company, LLC, First
                                                                                                                                   100, LLC, and 1st One Hundred Holdings, LLC         The Hon. Richard Seeborg
                                                                                                                                24
                                                                                                                                                  Claimants.                           Trial Date:         None Set
                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28
                                                                                                                                     18906.001 4847-7510-2195.17                                    Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                          Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 2 of 33




                                                                                                                                 1                                                     TABLE OF CONTENTS
                                                                                                                                                                                                                                                                                Page
                                                                                                                                 2

                                                                                                                                 3             I.        INTRODUCTION ......................................................................................................1

                                                                                                                                 4             II.       FACTUAL AND PROCEDURAL BACKGROUND ...............................................2

                                                                                                                                 5                       A.        Claimants Obtain A $2.2 Billion Judgment. ..................................................2
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6                       B.        Claimants Purchase Raymond Ngan’s Bankruptcy Estate. ............................2

                                                                                                                                 7                       C.        Claimants Seek to Enforce their Judgment and Recover The Assets
                                                                                                                                                                   They Purchased. .............................................................................................3
                                                                                                                                 8
                                                                                                                                                         D.        Mr. Ngan’s Bankruptcy Estate Appears To Have Included The
                                                                                                                                 9                                 1HQ3 Wallet. .................................................................................................3
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10                       E.        Mr. Ngan Fled Before Turning Over The 1HQ3 Wallet To
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                                                   Claimants. .......................................................................................................4
                                                                                                                                11
                                                                                                                                                         F.        The Government Provided Direct Notice Of Forfeiture To Just One
                                                                                                                                12                                 Person. ............................................................................................................5

                                                                                                                                13                       G.        Claimants Learn Of The Forfeiture Action, And Diligently Pursue
                                                                                                                                                                   The Bitcoins Seized From The 1HQ3 Wallet. ...............................................6
                                                                                                                                14
                                                                                                                                               III.      THE GOVERNMENT’S “LATE CLAIM” ARGUMENT. ......................................7
                                                                                                                                15
                                                                                                                                                         A.        Legal Standard................................................................................................7
                                                                                                                                16
                                                                                                                                                         B.        Timeliness. .....................................................................................................9
                                                                                                                                17
                                                                                                                                                                   1.         The Government suffered no prejudice. ...........................................10
                                                                                                                                18
                                                                                                                                                                   2.         Claimants have expended significant resources in preparing
                                                                                                                                19                                            to prove their claim. .........................................................................12

                                                                                                                                20                                 3.         Claimants became aware of the seizure only after the time to
                                                                                                                                                                              file a claim had expired, and they acted diligently thereafter. .........13
                                                                                                                                21
                                                                                                                                                                   4.         Whether the Government encouraged delay; whether the US
                                                                                                                                22                                            Attorney encouraged the delay; whether claimant was
                                                                                                                                                                              properly served; whether the Government complied with
                                                                                                                                23                                            rules; and whether claimant petitioned for more time......................14

                                                                                                                                24                                 5.         The Claimants’ health and representation by counsel. .....................14

                                                                                                                                25                                 6.         The sufficiency of the proposed claim. ............................................14

                                                                                                                                26                                 7.         The significance of the amount seized. ............................................14

                                                                                                                                27             IV.       THE GOVERNMENT’S “ARTICLE III STANDING” ARGUMENT. .................14

                                                                                                                                28                       A.        Motion to Strike as a Motion for Judgment on the Pleadings. .....................16
                                                                                                                                     18906.001 4847-7510-2195.17                i                     Case No. CV 20-7811 RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                          Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 3 of 33




                                                                                                                                 1                       B.        Motion to Strike as a Motion for Summary Judgment. ................................18

                                                                                                                                 2                       C.        The Government Has Not Disproven Claimants’ Innocent
                                                                                                                                                                   Ownership. ...................................................................................................20
                                                                                                                                 3
                                                                                                                                                         D.        If the Court Construes the Government’s Motion as One for
                                                                                                                                 4                                 Summary Judgment, Claimants Are Entitled to Discovery Prior to
                                                                                                                                                                   Adjudication. ................................................................................................21
                                                                                                                                 5
                                                                                                                                               V.        CAFRA DOES NOT STRIP CLAIMANTS OF THEIR PROCEDURAL
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6                       AND SUBSTANTIVE RIGHTS UNDER THE FOURTH AND FIFTH
                                                                                                                                                         AMENDMENTS. .....................................................................................................23
                                                                                                                                 7
                                                                                                                                                         A.        Claimants’ Fourth Amendment Protection Against Unreasonable
                                                                                                                                 8                                 Seizure. .........................................................................................................24

                                                                                                                                 9                       B.        Claimants’ Fifth Amendment Right to Due Process. ...................................25
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10                       C.        Claimants’ Fifth Amendment Right Not to Have Property Taken for
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                                                   a Public Purpose Without Just Compensation..............................................25
                                                                                                                                11
                                                                                                                                               VI.       CONCLUSION ........................................................................................................25
                                                                                                                                12

                                                                                                                                13

                                                                                                                                14

                                                                                                                                15

                                                                                                                                16

                                                                                                                                17

                                                                                                                                18

                                                                                                                                19

                                                                                                                                20

                                                                                                                                21

                                                                                                                                22

                                                                                                                                23

                                                                                                                                24

                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28
                                                                                                                                     18906.001 4847-7510-2195.17                ii                    Case No. CV 20-7811 RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                            Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 4 of 33




                                                                                                                                 1                                                      TABLE OF AUTHORITIES

                                                                                                                                 2                                                                                                                                          Page(s)

                                                                                                                                 3 Cases

                                                                                                                                 4 Austad v. U.S.,
                                                                                                                                      386 F.2d 147 (9th Cir. 1967) ......................................................................................................17
                                                                                                                                 5
                                                                                                                                   Burlington N. & Santa Fe R.R. Co. v. The Assiniboine,
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6    323 F.3d 767 (9th Cir. 2003) ......................................................................................................22

                                                                                                                                 7 Chicago, B. & Q.R. Co. v. Chicago,
                                                                                                                                      166 U.S. 226 (1897) ...................................................................................................................25
                                                                                                                                 8
                                                                                                                                   Clark v. Cty. of Tulare,
                                                                                                                                 9    755 F. Supp. 2d 1075 (E.D. Cal. 2010) ......................................................................................21
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 Curnow v. Ridgecrest Police,
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                      952 F.2d 321 (9th Cir.1991), cert. denied, 506 U.S. 972, 113 S.Ct. 460, 121
                                                                                                                                11    L.Ed.2d 369 (1992) ....................................................................................................................21

                                                                                                                                12 Doleman v. Meiji Mut. Life Ins. Co.,
                                                                                                                                      727 F.2d 1480 (9th Cir. 1984) ....................................................................................................17
                                                                                                                                13
                                                                                                                                   Energy & Env’t Legal Inst. v. Epel,
                                                                                                                                14    793 F.3d 1169 (10th Cir. 2015) ..................................................................................................23

                                                                                                                                15 Fairbanks N. Star Borough v. U.S. Army Corps of Eng’rs,
                                                                                                                                      543 F.3d 586 (9th Cir. 2008) ......................................................................................................17
                                                                                                                                16
                                                                                                                                   Honeycutt v. United States,
                                                                                                                                17    137 S. Ct. 1626 (2017) ...............................................................................................................24

                                                                                                                                18 Mullane v. Cent. Hanover Bank & Tr. Co.,
                                                                                                                                      339 U.S. 306 (1950) .....................................................................................................................9
                                                                                                                                19
                                                                                                                                   Nelson v. City of Davis,
                                                                                                                                20    685 F.3d 867 (9th Cir. 2012) ......................................................................................................19

                                                                                                                                21 Program Eng’g, Inc. v. Triangle Publ’ns, Inc.,
                                                                                                                                      634 F.2d 1188 (9th Cir. 1980) ....................................................................................................16
                                                                                                                                22
                                                                                                                                   Shelton v. Bledsoe,
                                                                                                                                23    775 F.3d 554 (3d Cir. 2015) .......................................................................................................23

                                                                                                                                24 Soldal v. Cook County,
                                                                                                                                      506 U.S. 56 (1992) .....................................................................................................................24
                                                                                                                                25
                                                                                                                                   U.S. v.2006 Dodge Crew Cab Pickup Truck,
                                                                                                                                26    No. CV-F-07-387 OWW/TAG, 2007 WL 2481930, at *3 (E.D. Cal. Aug. 29,
                                                                                                                                      2007)...........................................................................................................................................11
                                                                                                                                27
                                                                                                                                   Ulrich v. City & Cty. of San Francisco,
                                                                                                                                28    308 F.3d 968 (9th Cir. 2002) ......................................................................................................25
                                                                                                                                      18906.001 4847-7510-2195.17                 iii                    Case No. CV 20-7811 RS
                                                                                                                                                OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                             INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                           Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 5 of 33




                                                                                                                                 1 United States v. $100,348.00 in U.S. Currency,
                                                                                                                                      354 F.3d 1110 (9th Cir. 2004) ..............................................................................................10, 11
                                                                                                                                 2
                                                                                                                                   United States v. $11,500.00 in U.S. Currency,
                                                                                                                                 3    710 F.3d 1006 (9th Cir. 2013) ....................................................................................................11

                                                                                                                                 4 United States v. $125,938.62,
                                                                                                                                      370 F.3d 1325 (11th Cir. 2004) ......................................................................................10, 13, 14
                                                                                                                                 5
                                                                                                                                   United States v. $133,420.00 in U.S. Currency,
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6    672 F.3d 629 (9th Cir. 2012) ................................................................................................17, 18

                                                                                                                                 7 United States v. $148,840,
                                                                                                                                      521 F.3d 1268 (10th Cir. 2008) ..................................................................................................18
                                                                                                                                 8
                                                                                                                                   United States v. $149,345 U.S. Currency,
                                                                                                                                 9    747 F.2d 1278 (9th Cir. 1984) ....................................................................................................13
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 United States v. $191,910.00 in U.S. Currency,
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                      16 F.3d 1051 (9th Cir. 1994) ....................................................................................................7, 8
                                                                                                                                11
                                                                                                                                   United States v. $209,815 in U.S. Currency,
                                                                                                                                12    No. C 14-0780 SC, 2014 WL 6900836 (N.D. Cal. Dec. 8, 2014)........................................16, 22

                                                                                                                                13 United States v. $38,570,
                                                                                                                                      950 F.2d 1108 (5th Cir. 1992) ....................................................................................................18
                                                                                                                                14
                                                                                                                                   United States v. $40,000 in U.S. Currency,
                                                                                                                                15    No. 18-CV-00482-BAS-JLB, 2018 WL 3729503 (S.D. Cal. Aug. 6, 2018) ...............................8

                                                                                                                                16 United States v. $81,000,
                                                                                                                                      189 F.3d 28 (1st Cir. 1999) ........................................................................................................18
                                                                                                                                17
                                                                                                                                   United States v. 1982 Yukon Delta Houseboat,
                                                                                                                                18    774 F.2d 1432 (9th Cir. 1985) ....................................................................................................10

                                                                                                                                19 United States v. 4492 S. Livonia Rd.,
                                                                                                                                      889 F.2d 1258 (2nd Cir. 1989) .....................................................................................................8
                                                                                                                                20
                                                                                                                                   United States v. Four Hundred Seventeen Thousand, One Hundred Forty-Three
                                                                                                                                21    Dollars & Forty-Eight Cents ($417,143.48), No. 13-CV-5567 MKB, 2015 WL
                                                                                                                                      5178121 (E.D.N.Y. Sept. 2, 2015), aff’d sub nom. United States v. $417,143.48,
                                                                                                                                22    Four Hundred Seventeen Thousand, One Hundred Forty-Three Dollars &
                                                                                                                                      Forty-Eight Cents (417,143.48), 682 F. App’x 17 (2d Cir. 2017) .............................................15
                                                                                                                                23
                                                                                                                                   United States v. James Daniel Good Real Prop. et al.,
                                                                                                                                24    510 U.S. 43 (1993) ...............................................................................................................24, 25

                                                                                                                                25 United States v. Marolf,
                                                                                                                                      173 F.3d 1213 (9th Cir. 1999) ................................................................................................8, 25
                                                                                                                                26
                                                                                                                                   United States v. One 1936 Model Ford V–8 DeLuxe Coach,
                                                                                                                                27    307 U.S. 219 (1939) .....................................................................................................................7

                                                                                                                                28
                                                                                                                                      18906.001 4847-7510-2195.17                iv                     Case No. CV 20-7811 RS
                                                                                                                                               OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                            INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                            Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 6 of 33




                                                                                                                                 1 United States v. One-Sixth Share of Mass Millions Lottery Ticket,
                                                                                                                                      326 F.3d 36 (1st Cir. 2003) ..................................................................................................16, 18
                                                                                                                                 2
                                                                                                                                   United States v. Real Prop. and Improvements Located at 2366 San Pablo Avenue,
                                                                                                                                 3    Berkeley, California,
                                                                                                                                      2014 WL 3704041 (N.D. Cal. 2014) ..........................................................................................22
                                                                                                                                 4
                                                                                                                                   United States v. Real Prop. Located at 17 Coon Creek Rd., Hawkins Bar
                                                                                                                                 5    California, Trinity Cty.,
                                                                                                                                      787 F.3d 968 (9th Cir. 2015) ........................................................................................................8
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6
                                                                                                                                   United States v. Real Prop. Located at 149 G St., Lincoln, Cal., Placer Cty., APN
                                                                                                                                 7    008-266-015-000,
                                                                                                                                      No. 2:12-CV-0705-TLN-DAD, 2013 WL 2664770 (E.D. Cal. June 12, 2013).........................16
                                                                                                                                 8
                                                                                                                                   United States v. Real Prop. Located at 475 Martin Lane, Beverly Hills, CA,
                                                                                                                                 9    545 F.3d 1134, 1140 (9th Cir. 2008) ..........................................................................................17
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 United States v. Real Prop. Located at 730 Glen-Mady Way, Folsom, Sacramento
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                      Cty., CA,
                                                                                                                                11    590 F. Supp. 2d 1295 (E.D. Cal. 2008) ........................................................................................9

                                                                                                                                12 United States v. Real Prop. Located at 5208 Los Franciscos Way, Los Angeles,
                                                                                                                                      C.A.,
                                                                                                                                13    385 F.3d 1187 (9th Cir. 2004) ....................................................................................................18

                                                                                                                                14 United States v. Real Property,
                                                                                                                                      135 F.3d 1312 (9th Cir. 1998) ......................................................................................................8
                                                                                                                                15
                                                                                                                                   United States v. Real Property at 2659 Roundhill Dr., Alamo, Cal.,
                                                                                                                                16    194 F.3d 1020 (9th Cir. 1999) ......................................................................................................8

                                                                                                                                17 United States v. Seventeen Thousand Nine Hundred Dollars in U.S. Currency,
                                                                                                                                      859 F.3d 1085 (D.C. Cir. 2017) .................................................................................................18
                                                                                                                                18
                                                                                                                                   Unites States v. Parcel of Land, Bldgs., Appurtenances and Improvements, Known
                                                                                                                                19    as 92 Buena Vista Ave., Rumson, N.J.,
                                                                                                                                      507 U.S. 111 (1993) ...................................................................................................................21
                                                                                                                                20
                                                                                                                                   Statutes & Rules
                                                                                                                                21
                                                                                                                                   11 U.S.C. § 363(m) ............................................................................................................................2
                                                                                                                                22
                                                                                                                                   18 U.S.C. § 983(d)(1) .......................................................................................................................20
                                                                                                                                23
                                                                                                                                   18 U.S.C. § 983(d)(3) .......................................................................................................................20
                                                                                                                                24
                                                                                                                                   Federal Rule of Civil Procedure 56(d) .................................................................................21, 22, 23
                                                                                                                                25
                                                                                                                                   Federal Rule of Evidence 408 ..........................................................................................................12
                                                                                                                                26
                                                                                                                                   Federal Rules of Civil Procedure Rule 12(c) ...................................................................................15
                                                                                                                                27
                                                                                                                                   Local Rule 16-7 ................................................................................................................................22
                                                                                                                                28
                                                                                                                                      18906.001 4847-7510-2195.17                 v                     Case No. CV 20-7811 RS
                                                                                                                                               OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                            INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                            Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 7 of 33




                                                                                                                                 1 Federal Rules of Civil Procedure Rule, Supplemental Rule G(4)(a)(i) ...........................................13

                                                                                                                                 2 Federal Rules of Civil Procedure Rule, Supplemental Rule G(5)......................................................8

                                                                                                                                 3 Federal Rules of Civil Procedure Rule, Supplemental Rule G(8)(c) ...............................................15

                                                                                                                                 4 Federal Rules of Civil Procedure Rule, Supplemental Rule G(8)(c)(i)(B) ................................15, 18

                                                                                                                                 5 Other Authorities
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 Asset Forfeiture Policy Manual (U.S. Department of Justice, 2021) ................................................9

                                                                                                                                 7 Historical Bitcoin Price & ROI Lookup, OnChainFX.com,
                                                                                                                                      https://onchainfx.com/hist/BTC (last visited August 10, 2021) .........................................5, 9, 11
                                                                                                                                 8
                                                                                                                                   Kate Rooney, Record $1 billion worth of Bitcoin linked to the Silk Road seized by
                                                                                                                                 9    U.S. Government, https://www.cnbc.com/2020/11/05/1-billion-worth-of-
                                                                                                                                      Bitcoin-linked-to-the-silk-road-seized-by-the-us.html (Nov. 6, 2020, 8:39 P.M.
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10    EST) .............................................................................................................................................6
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 Ultrafine copper powder: Institute for rare earths and metals, Institute Fur Seltene
                                                                                                                                       Erden Und Strategische Metalle, https://en.institut-seltene-erden.de/ultrafeines-
                                                                                                                                12     kupferpulver-preise-und-herstellung/ (last visited Aug 11, 2021). .............................................3

                                                                                                                                13 U.S. Constitution, Fourth Amendment...................................................................................1, 23, 24

                                                                                                                                14 U.S. Constitution, Fifth Amendment ...........................................................................................1, 25

                                                                                                                                15 U.S. Constitution, Seventh Amendment ............................................................................................1

                                                                                                                                16

                                                                                                                                17

                                                                                                                                18

                                                                                                                                19

                                                                                                                                20

                                                                                                                                21

                                                                                                                                22

                                                                                                                                23

                                                                                                                                24

                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28
                                                                                                                                       18906.001 4847-7510-2195.17                vi                     Case No. CV 20-7811 RS
                                                                                                                                                OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                             INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                          Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 8 of 33




                                                                                                                                 1 I.          INTRODUCTION

                                                                                                                                 2             The Government hopes to avoid any meaningful judicial scrutiny of its seizure of a multi-

                                                                                                                                 3 billion dollar Bitcoin “wallet,” despite the thinness of its own narrative of the wallet’s provenance,

                                                                                                                                 4 and notwithstanding the colorable claim to that property by Claimants First 100, LLC; 1st One

                                                                                                                                 5 Hundred Holdings, LLC; and Battle Born Investments Company, LLC. The Government may
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 believe that it has a solid basis for its forfeiture action, and that Claimants’ competing assertion of

                                                                                                                                 7 ownership should be disregarded. But the Government is not the arbiter of this matter, and its

                                                                                                                                 8 disparagement of Claimants carries no weight.

                                                                                                                                 9             This action comprises what appears to be the most valuable asset ever seized under the
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 Civil Asset Forfeiture Reform Act. The nature of that asset – coupled with the Government’s
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 inability to establish, by way of reliable documentation, who owned it at the time of the seizure –

                                                                                                                                12 militates strongly against the uncritical acceptance of the Government’s ipse dixit. Claimants

                                                                                                                                13 believe that they own this asset, having acquired it in the course of a bankruptcy proceeding. The

                                                                                                                                14 information they have already developed in support of their claim is exactly the type that should

                                                                                                                                15 carry weight in the context of a virtual asset that, by its nature, lacks the traditional means of

                                                                                                                                16 establishing ownership. Claimants should be given an opportunity to pursue further proof of their

                                                                                                                                17 claim, so that, at an appropriate time, the matter can be decided on the merits. The alternative

                                                                                                                                18 urged by the Government – that the Court just take the Government’s word for it – is contrary to

                                                                                                                                19 the text of the Civil Asset Forfeiture Reform Act, and would strip Claimants of their rights under

                                                                                                                                20 the Fourth and Fifth Amendments, not to mention their Seventh Amendment right to a jury trial.

                                                                                                                                21             The ownership of most forms of property, whether real or personal, tangible or intangible,

                                                                                                                                22 can generally be established in ways that tradition, law and experience have proven to be reliable:

                                                                                                                                23 for real property, there is usually a deed; for tangible personal property, possession is at least

                                                                                                                                24 suggestive, if not determinative, of ownership, and there may be a paper trail sufficient to establish

                                                                                                                                25 ownership where it is otherwise in question; for intangibles, bank and brokerage account records,

                                                                                                                                26 and other sorts of documentary tracing, will generally identify the owner.

                                                                                                                                27             Bitcoin, a form of cryptocurrency, lacks the traditional means of establishing ownership, or

                                                                                                                                28 even possession, for that matter. Indeed, it was created with that feature in mind. On the strength
                                                                                                                                     18906.001 4847-7510-2195.17               -1-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                          Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 9 of 33




                                                                                                                                 1 of “evidence” that would not be accepted as conclusive – indeed, would likely not even be

                                                                                                                                 2 considered – in any other context, the Government claims to have determined ownership of the

                                                                                                                                 3 Bitcoin it has seized. Claimants have good reason to believe that the Bitcoin belongs to them, and

                                                                                                                                 4 they should be given an opportunity to establish their ownership. The Government’s attempt to

                                                                                                                                 5 foreclose Claimants’ right to pursue and present that proof should be rejected.
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 II.         FACTUAL AND PROCEDURAL BACKGROUND

                                                                                                                                 7             A.        Claimants Obtain A $2.2 Billion Judgment.

                                                                                                                                 8             On March 28, 2017, Claimants First 100 and 1st One Hundred obtained a $2 billion

                                                                                                                                 9 judgment against Raymond Ngan in the Judicial District Court of the State of Nevada, Case No.
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 A-16-738970-C. (Declaration of Joseph Gutierrez, Esq. (“Gutierrez Decl.”), ¶ 3.) The lawsuit
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 concerned Mr. Ngan’s breach of agreements to provide $160 million to Claimants’ business

                                                                                                                                12 ventures. (Id. ¶ 4.) Mr. Ngan was known to be an individual of substantial personal wealth. (Id. ¶

                                                                                                                                13 5.) But he breached those agreements, causing the loss of approximately $1 billion in profits, an

                                                                                                                                14 amount the Nevada Court doubled by way of a punitive damages award. (Gutierrez Decl. ¶ 6.)

                                                                                                                                15             B.        Claimants Purchase Raymond Ngan’s Bankruptcy Estate.

                                                                                                                                16             After Claimants obtained the judgment, Mr. Ngan filed a Chapter 7 bankruptcy petition in

                                                                                                                                17 the U.S. Bankruptcy Court, District of Nevada, Case No. 17-14166-BTB (“Bankruptcy Action”).

                                                                                                                                18 (Dkt. No. 62-5, ¶ 3.) On March 27, 2018, Claimants (acting through Claimant Battle Born

                                                                                                                                19 Investment Company) entered into an agreement to purchase all assets of the bankruptcy estate

                                                                                                                                20 from the Chapter 7 bankruptcy trustee. (Dkt. No. 62-6, ¶ 3.) These assets included all disclosed

                                                                                                                                21 and undisclosed property interests of the bankruptcy debtor, “wherever located and by whomever

                                                                                                                                22 held” (the “Bankruptcy Estate”). (Id.)

                                                                                                                                23             On May 14, 2018, the Honorable Bruce Beesley of the Bankruptcy Court issued an order

                                                                                                                                24 approving the trustee’s sale of the Bankruptcy Estate to Battle Born. (Dkt. No. 62-6, ¶ 4.) The

                                                                                                                                25 order designated Battle Born a good faith purchaser of all assets of the Bankruptcy Estate, whether

                                                                                                                                26 or not disclosed in Mr. Ngan’s bankruptcy schedules and statements, pursuant to 11 U.S.C. section

                                                                                                                                27 363(m). (Declaration of Ryan Andersen (the “Andersen Decl.”), ¶ 3, Exhibit 1.)

                                                                                                                                28
                                                                                                                                     18906.001 4847-7510-2195.17               -2-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 10 of 33




                                                                                                                                 1             C.        Claimants Seek to Enforce their Judgment and Recover The Assets They
                                                                                                                                                         Purchased.
                                                                                                                                 2
                                                                                                                                               Claimants proceeded with efforts to enforce their judgment, and to recover the assets they
                                                                                                                                 3
                                                                                                                                     had purchased, assembling a team of investigators and lawyers. (Declaration of Jay Bloom
                                                                                                                                 4
                                                                                                                                     (“Bloom Decl.”), ¶ 2.) They identified one of Mr. Ngan’s bank accounts, containing roughly $8
                                                                                                                                 5
                                                                                                                                     million. They located and seized 272 kilograms of Monatomic Ultra-Pure Electrolytic Copper
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6
                                                                                                                                     Powder, a rare isotope with enormous value. (Bankruptcy Action, Dkt. Nos. 401 and 579.) 1
                                                                                                                                 7
                                                                                                                                     Neither of those assets had been disclosed by Mr. Ngan in his bankruptcy filings. (Gutierrez Decl.
                                                                                                                                 8
                                                                                                                                     ¶ 18.) To confirm their legal ownership of the isotope (and their right to sell it), Claimants
                                                                                                                                 9
                                                                                                                                     obtained an order from the Bankruptcy Court certifying the isotope as an asset acquired by Battle
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                     Born, and that Battle Born was a bona fide purchaser of that asset. (Gutierrez Decl., Ex. 1.)
                                                                                                                                11
                                                                                                                                               D.        Mr. Ngan’s Bankruptcy Estate Appears To Have Included The 1HQ3 Wallet.
                                                                                                                                12
                                                                                                                                               On March 14, 2019, in violation of Judge Beesley’s order that Raymond Ngan produce all
                                                                                                                                13
                                                                                                                                     electronically stored information on his laptops, cell phone, chat logs, and emails, Mr. Ngan’s
                                                                                                                                14
                                                                                                                                     associate, Robert Dooley, gave Mr. Ngan’s laptop and cell phone to one of Mr. Ngan’s business
                                                                                                                                15
                                                                                                                                     partners, Samuel Oliver, who in turn fled to Canada with the devices. (Andersen Decl. ¶ 5.) On
                                                                                                                                16
                                                                                                                                     March 15, 2019, Judge Beesley issued a Writ of Assistance directing the U.S. Marshal Service to
                                                                                                                                17
                                                                                                                                     seize all of Ngan’s financial records, correspondence, any electronic storage devices, and all
                                                                                                                                18
                                                                                                                                     electronically stored information. (Andersen Decl. ¶ 6, Ex. 2.)
                                                                                                                                19
                                                                                                                                               On April 9, 2019, Mr. Oliver sent Mr. Ngan’s laptop and cell phone to his attorney, who
                                                                                                                                20
                                                                                                                                     turned them over to Claimants’ data forensic experts. (Gutierrez Decl. ¶ 21.) A forensic review of
                                                                                                                                21
                                                                                                                                     the devices seized from Mr. Ngan revealed that he and Mr. Oliver called each other no less than
                                                                                                                                22
                                                                                                                                     600 times between late December 2018 and mid-March 2019, and that Mr. Oliver deleted fifty-
                                                                                                                                23
                                                                                                                                     four files from Mr. Ngan’s devices – a number corresponding to the number of wallets that
                                                                                                                                24

                                                                                                                                25
                                                                                                                                     1
                                                                                                                                    The Institute of Rare Earths and Metals based in Switzerland estimates copper powder of this
                                                                                                                                26 quality costs between EUR 500 and EUR 2500 per gram, depending on the purchase quantity.
                                                                                                                                   272 kilograms of this copper powder (based on a rate of $1.19 per Euro) would be valued
                                                                                                                                27 somewhere between $160 million to over $800 million. Ultrafine copper powder: Institute for
                                                                                                                                   rare earths and metals, Institute Fur Seltene Erden Und Strategische Metalle, https://en.institut-
                                                                                                                                28 seltene-erden.de/ultrafeines-kupferpulver-preise-und-herstellung/ (last visited Aug 11, 2021).
                                                                                                                                     18906.001 4847-7510-2195.17               -3-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 11 of 33




                                                                                                                                 1 originally held the Bitcoin that was transferred into the 1HQ3 wallet at issue in this action. (Dkt.

                                                                                                                                 2 No. 90 at 10; Gutierrez Decl. ¶ 24.)

                                                                                                                                 3             Notwithstanding the fifty-four deleted files, Claimants’ analysts were able to determine

                                                                                                                                 4 that (1) between 2017 and 2019, multiple investors contacted Mr. Ngan to purchase substantial

                                                                                                                                 5 quantities of Bitcoin and facilitate Bitcoin transactions, and (2) Mr. Ngan exchanged contracts and
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 other documents with investors related to the sale of Bitcoin, including providing an escrow

                                                                                                                                 7 account for Bitcoin transactions. (Declaration of Jacky Lee (the “Lee Decl.”), ¶¶ 4-14.)

                                                                                                                                 8             One of Mr. Ngan’s deals involved Patrick Ranzijn in late 2018. According to his LinkedIn

                                                                                                                                 9 profile, Mr. Ranzijn is the CFO of the Dengue Research Corporation, a venture capitalist and a
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 Chartered Alternative Investment Analyst. 2 The deal involved Mr. Ngan selling a significant
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 amount of Bitcoin, and Mr. Ngan sent Mr. Ranzijn a proposed contract. (Lee Decl. ¶ 6; Ex. 3.)

                                                                                                                                12 To secure the transaction, Mr. Ngan established an escrow account at Dunton Rainville LLP, a

                                                                                                                                13 large Canadian law firm. (Lee Decl., Ex. 2 at § 2.) The Escrow Agreement provided that the

                                                                                                                                14 purchasing party would wire funds to Dunton Rainville’s escrow account at the Bank of Montreal,

                                                                                                                                15 and that Dunton Rainville would return the funds to the purchaser “[i]n the event the BTC are not

                                                                                                                                16 delivered within 24 hours.” (Id. at § 3(8).)

                                                                                                                                17             On December 5, 2018, Mr. Ngan sent Mr. Ranzijn a file with the heading “Bitcoin

                                                                                                                                18 Procedures Sam Oliver.pdf,” which described the terms of a prospective sale of Bitcoin in three

                                                                                                                                19 tranches. (Lee Decl., ¶ 4, Ex. 1.) When Mr. Ranzijn inquired what Bitcoin wallet Mr. Ngan

                                                                                                                                20 would use to execute the sales, Mr. Ngan identified the 1HQ3 Wallet that is the subject of this

                                                                                                                                21 proceeding. He did so by sending an image of the 1HQ3 page on the website, blockchain.com,

                                                                                                                                22 which is a recognized means for Bitcoin users (and anyone else) to view the current contents and

                                                                                                                                23 entire transactional history of a given Bitcoin wallet. (Lee Decl., ¶ 11, Ex. 8.)

                                                                                                                                24             E.        Mr. Ngan Fled Before Turning Over The 1HQ3 Wallet To Claimants.

                                                                                                                                25             Battle Born planned to compel Mr. Ngan to turn over the contents of the 1HQ3 Wallet

                                                                                                                                26

                                                                                                                                27
                                                                                                                                     2
                                                                                                                                    Patrick Ranzijn, LinkedIn (Aug. 6, 2021, 9:40 PM),
                                                                                                                                28 https://www.linkedin.com/in/patrickranzijn/?originalSubdomain=ch.
                                                                                                                                     18906.001 4847-7510-2195.17               -4-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 12 of 33




                                                                                                                                 1 during an evidentiary hearing in the Bankruptcy Action set for December 5-6, 2019. (Andersen

                                                                                                                                 2 Decl. ¶ 8.) Mr. Ngan, however, requested a continuance of the hearing based on medical reasons,

                                                                                                                                 3 failed to appear at the continued hearing set on January 31, 2020, and has since been non-

                                                                                                                                 4 responsive to various requests in the Bankruptcy Court proceeding. (Id.) After Mr. Ngan failed to

                                                                                                                                 5 appear, Claimants began attempts to locate him but the onset of the COVID-19 pandemic in
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 March 2020 disrupted those efforts. Id. Claimants do not currently know Mr. Ngan’s

                                                                                                                                 7 whereabouts, although they are attempting to locate him. (Id., ¶ 11.)

                                                                                                                                 8             F.        The Government Provided Direct Notice Of Forfeiture To Just One Person.

                                                                                                                                 9             On November 5, 2020, the Government filed a Complaint for Civil Forfeiture to forfeit the
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 1HQ3 wallet. (Dkt. No. 1.) It served direct notice of the forfeiture action on a single individual,
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 Ross Ulbricht, who is serving a prison sentence for his facilitation of transactions for illicit

                                                                                                                                12 substances and services on the “dark web” site known as Silk Road. (See Dkt. No. 90 at 11.)

                                                                                                                                13             On November 20, 2020, the Government filed an amended Complaint for Civil Action

                                                                                                                                14 Forfeiture, alleging it had traced Bitcoins held in the 1HQ3 Wallet to transactions that “appear to

                                                                                                                                15 represent Bitcoin that was stolen from Silk Road” by a person identified as “Individual X” from

                                                                                                                                16 fifty-four separate wallets, who purportedly then moved the stolen Bitcoin into two wallets that

                                                                                                                                17 Individual X controlled on May 6, 2012 and later transferred them to the 1HQ3 Wallet on April 9,

                                                                                                                                18 2013. (See Dkt. Nos. 8, ¶¶ 15-17, 22; 90 at 3.) At the time of the April 9, 2013 transfer, the value

                                                                                                                                19 of Bitcoin averaged $208.20 each, meaning that the 69,370 Bitcoins in the 1HQ3 Wallet had a

                                                                                                                                20 total value of about $14.5 million. 3 As of today, their value is approximately $ 3,166,844,555.00.

                                                                                                                                21 The amended complaint further alleges that Individual X signed a Consent and Agreement to

                                                                                                                                22 Forfeiture with the U.S. Attorney’s office in the Northern District of California, and turned over

                                                                                                                                23 the contents of the 1HQ3 Wallet to the U.S. Government on November 3, 2020. (Dkt. No. 8, ¶

                                                                                                                                24 23.) The Government advances no claim, however, that Individual X was at any time the “owner”

                                                                                                                                25 of the wallet or the Bitcoin held in it. Indeed, the Government alleges (a) that Individual X stole

                                                                                                                                26

                                                                                                                                27
                                                                                                                                     3
                                                                                                                                    Historical Bitcoin Price & ROI Lookup, OnChainFX.com,
                                                                                                                                28 https://onchainfx.com/hist/BTC/2013/04/9 (last visited August 10, 2021).
                                                                                                                                     18906.001 4847-7510-2195.17               -5-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 13 of 33




                                                                                                                                 1 the Bitcoins in the 1HQ3 Wallet (Dkt. No. 8, ¶ 22), but (b) that “a thief does not have a legal

                                                                                                                                 2 interest in stolen property.” (Dkt. No. 90 at 28).

                                                                                                                                 3             The Government did not serve direct notice of the forfeiture action on Claimants or the

                                                                                                                                 4 trustee in the Bankruptcy Action. Nothing in the record suggests that the Government undertook

                                                                                                                                 5 an investigation concerning the identity of other persons or entities who may have an ownership
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 interest in the 1HQ3 Wallet. (See Dkt. 90 at 11.) On January 6, 2021, unbeknownst to the

                                                                                                                                 7 Claimants at the time, the Government filed a certificate of service that attached a document

                                                                                                                                 8 entitled “Declaration of Publication,” which stated that a “Notice of Civil Forfeiture was posted on

                                                                                                                                 9 an official Government internet site (www.forfeiture.gov) for at least 30 consecutive days,
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 beginning on November 27, 2020.” (Dkt. No. 25.) Under the 30-day rule for published notice on
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 the Government forfeiture site, a November 27 posting would have expired, and thus the posting

                                                                                                                                12 removed and no longer visible, on December 27, 2020. Claimants never saw it before the posting

                                                                                                                                13 was removed. (Bloom Decl. ¶ 5.)

                                                                                                                                14             G.        Claimants Learn Of The Forfeiture Action, And Diligently Pursue The
                                                                                                                                                         Bitcoins Seized From The 1HQ3 Wallet.
                                                                                                                                15
                                                                                                                                               Claimants did not learn that the Government had seized the Bitcoin associated with Mr.
                                                                                                                                16
                                                                                                                                     Ngan until January 28, 2021, two days after the claim-filing deadline. Jay Bloom, Claimants’
                                                                                                                                17
                                                                                                                                     principal, received a text from his business partner, John Cooper, which contained a link to an
                                                                                                                                18
                                                                                                                                     article entitled “Record $1 billion worth of Bitcoin linked to the Silk Road seized by U.S.
                                                                                                                                19
                                                                                                                                     Government,” which reported that “69,370 Bitcoins — worth about $1 billion — had been moved
                                                                                                                                20
                                                                                                                                     out of a Bitcoin wallet” and seized. 4 The text also included screenshots from the blockchain
                                                                                                                                21
                                                                                                                                     showing the same amount of Bitcoins contained in the 1HQ3 Wallet, worth over $2.3 billion that
                                                                                                                                22
                                                                                                                                     day, had been transferred to another wallet, bc1qa5wkgaew2dkv56kfvj49j0av5nml45x9ek9hz6,
                                                                                                                                23
                                                                                                                                     three months earlier. (Bloom Decl. ¶ 5, Ex. 1.)
                                                                                                                                24
                                                                                                                                               The next day, January 29, 2021, Battle Born’s bankruptcy counsel reviewed the docket
                                                                                                                                25

                                                                                                                                26
                                                                                                                                     4
                                                                                                                                27  Kate Rooney, Record $1 billion worth of Bitcoin linked to the Silk Road seized by U.S.
                                                                                                                                   Government, cnbc.com (Nov. 6, 2020, 8:39 P.M. EST), https://www.cnbc.com/2020/11/05/1-
                                                                                                                                28 billion-worth-of-Bitcoin-linked-to-the-silk-road-seized-by-the-us.html.
                                                                                                                                     18906.001 4847-7510-2195.17               -6-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 14 of 33




                                                                                                                                 1 entries in the forfeiture action on PACER. (Andersen Decl. ¶ 10.) He did not see anything that

                                                                                                                                 2 indicated to him there was a deadline for the filing of a claim. (Id.) He never saw the

                                                                                                                                 3 Government’s internet notice, which had been removed from the Government’s forfeiture website

                                                                                                                                 4 over a month earlier. (Id.)

                                                                                                                                 5             Unbeknownst to Claimants and their counsel at the time, the only entry in the PACER
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 docket that would have informed Claimants that a January 26 deadline to file a claim had existed

                                                                                                                                 7 (and had already passed) was a document the Government filed as “Certificate of Service by

                                                                                                                                 8 United States of America (Declaration of Publication)” on January 6, 2021. (See Dkt. No. 25.)

                                                                                                                                 9 When bankruptcy counsel reviewed the docket on January 29, 2021, it contained five separate
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 entries entitled “Certificate of Service ,” and counsel did not realize that such proof of service
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 forms would provide substantive information relevant to Claimants’ claims, so he did not review

                                                                                                                                12 them. (Andersen Decl., ¶ 10.)

                                                                                                                                13             Notwithstanding the fact that they were unaware of any claims deadline based upon a prior

                                                                                                                                14 publication, Claimants proceeded diligently to file a claim after they discovered that the 1HQ3

                                                                                                                                15 wallet had been seized. They engaged new counsel for the forfeiture proceeding and filed claims

                                                                                                                                16 on March 16, 2021, 47 days after they first learned of the forfeiture action (49 days after the

                                                                                                                                17 deadline). (Declaration of Jeffrey Nicholas (“Nicholas Decl.”) ¶ 2.)

                                                                                                                                18 III.        THE GOVERNMENT’S “LATE CLAIM” ARGUMENT.

                                                                                                                                19             The Government has moved to strike the claim on timeliness and standing grounds.

                                                                                                                                20 Neither justifies a denial of Claimants’ right to recover this property. Indeed, the Government’s

                                                                                                                                21 position is not just ill-taken under the Civil Asset Forfeiture Reform Act (“CAFRA”); it raises

                                                                                                                                22 constitutional issues as well.

                                                                                                                                23             A.        Legal Standard.

                                                                                                                                24             Forfeiture is a “‘harsh and oppressive procedure’ which is not favored by the

                                                                                                                                25 courts.” United States v. $191,910.00 in U.S. Currency, 16 F.3d 1051, 1069 (9th Cir. 1994)

                                                                                                                                26 (quoting United States v. One 1976 Mercedes Benz, 618 F.2d 453, 454 (7th Cir. 1980). Forfeiture

                                                                                                                                27 statutes are strictly construed against the Government. See United States v. One 1936 Model Ford

                                                                                                                                28 V–8 DeLuxe Coach, 307 U.S. 219 (1939); $191,910.00 in U.S. Currency, 16 F.3d at 1068; see also
                                                                                                                                     18906.001 4847-7510-2195.17               -7-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 15 of 33




                                                                                                                                 1 United States v. Marolf, 173 F.3d 1213, 1217 (9th Cir. 1999) (denying forfeiture where

                                                                                                                                 2 Government “erred” by failing to provide due notice to property owner). For good reason, “the

                                                                                                                                 3 burden on the Government to adhere to procedural rules should be heavier than on

                                                                                                                                 4 claimants.” $191,910.00 in U.S. Currency, 16 F.3d at 1069.

                                                                                                                                 5             With respect to the timeliness issue, “courts have ‘discretion to overlook the failure to
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 conform to the requirements of [forfeiture claim rules].’” See United States v. Real Prop. Located

                                                                                                                                 7 at 17 Coon Creek Rd., Hawkins Bar California, Trinity Cty., 787 F.3d 968, 974 (9th Cir. 2015)

                                                                                                                                 8 (hereinafter, “Coon Creek Rd.”);5 United States v. Real Property at 2659 Roundhill Dr., Alamo,

                                                                                                                                 9 Cal., 194 F.3d 1020, 1024 (9th Cir. 1999) (same); see also United States v. $40,000 in U.S.
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 Currency, No. 18-CV-00482-BAS-JLB, 2018 WL 3729503, at *2 (S.D. Cal. Aug. 6, 2018)
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 (“Indeed, as the Court has observed, Rule G(5) permits a court to set the filing deadline of a

                                                                                                                                12 verified claim to ‘different time for good cause.’”) (citing Supp. R. G(5)(a)(ii)(A)); see also

                                                                                                                                13 United States v. 4492 S. Livonia Rd., 889 F.2d 1258, 1262 (2nd Cir. 1989) (“When, as here, a

                                                                                                                                14 claimant has made a sufficient showing of interest in the property through filing with the court a

                                                                                                                                15 motion and accompanying affidavits, technical noncompliance with the procedural rules

                                                                                                                                16 governing the filing of claims may be excused.”); compare United States v. Real Property, 135

                                                                                                                                17 F.3d 1312, 1317 (9th Cir. 1998) (requiring “strict compliance” with the filing rules where claimant

                                                                                                                                18 received direct notice of forfeiture proceedings but failed to file a claim, only challenging the

                                                                                                                                19 forfeiture one year after receiving notice and six months after the Government received a final

                                                                                                                                20 judgment of forfeiture, as allowing the claimant to challenge a forfeiture judgment after so much

                                                                                                                                21 time had elapsed would “exact a significant toll on judicial resources”) (emphasis added).

                                                                                                                                22             CAFRA requires the Government to send direct written notice of a seizure, accompanied

                                                                                                                                23 by information concerning applicable procedures to claim the seized property, to each person who

                                                                                                                                24 “reasonably appears to be a potential claimant.” Supp. R. G(4)(b)(i). It must undertake

                                                                                                                                25
                                                                                                                                     5
                                                                                                                                26   The Government cites Coon Creek Rd. for the proposition that forfeiture actions require “strict
                                                                                                                                   compliance with filing requirements” and that “courts regularly strike claims on timeliness
                                                                                                                                27 grounds.” (Dkt. 90 at 23.) Actually, Coon Creek Rd. rejected the plaintiff’s argument that a
                                                                                                                                   claimant’s failure to strictly comply with the procedural rules under Supplemental Rule G amounts
                                                                                                                                28 to a “per se statutory standing defect” that required automatic dismissal. Id. at 975-76.
                                                                                                                                     18906.001 4847-7510-2195.17               -8-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 16 of 33




                                                                                                                                 1 “reasonable efforts . . . to identify any person or entity with a likely ownership interest.” See Asset

                                                                                                                                 2 Forfeiture Policy Manual (U.S. Department of Justice, 2021) at 86, n. 45; see also Mullane v.

                                                                                                                                 3 Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950) (“An elementary and fundamental

                                                                                                                                 4 requirement of due process in any proceeding which is to be accorded finality is notice reasonably

                                                                                                                                 5 calculated, under all the circumstances, to apprise interested parties of the pendency of the action
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 and afford them an opportunity to present their objections.”); United States v. Real Prop. Located

                                                                                                                                 7 at 730 Glen-Mady Way, Folsom, Sacramento Cty., CA, 590 F. Supp. 2d 1295, 1299 n. 3 (E.D. Cal.

                                                                                                                                 8 2008) (“The requirements of due process have moved beyond mere publication, and include the

                                                                                                                                 9 requirement of direct written notice to persons who reasonably appear to be potential claimants.”).
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 Given the “harsh and oppressive” nature of asset forfeitures, the Government has a high obligation
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 to attempt to identify, and give notice to, parties with potential ownership interests where, as here,

                                                                                                                                12 the value of the asset exceeded $1.1 billion at the time that the Government published its notice.6

                                                                                                                                13             B.        Timeliness.

                                                                                                                                14             The Government has offered nothing to establish that it conducted a sufficient

                                                                                                                                15 investigation to identify potential claimants. The IRS agent who “personally conducted the

                                                                                                                                16 blockchain analysis at issue in this case,” simply asserts that “Raymond Ngan is not Individual X,”

                                                                                                                                17 and that his “investigation has not revealed any association or connection between Ngan and

                                                                                                                                18 Individual X.” (Dkt. 90-1, ¶ 4.) Claimants are not privy to what efforts, if any, the Government

                                                                                                                                19 undertook to investigate potential claimants to the Bitcoin wallet. As discussed below, the

                                                                                                                                20 Government says Individual X was able to give them 1HQ3; Mr. Ngan’s records indicate he had

                                                                                                                                21 control of the wallet. There may have been a connection between the two that the Government

                                                                                                                                22 could have discovered. The claim should not be dismissed for untimeliness without allowing

                                                                                                                                23 Claimants discovery to determine whether the Government should, in fact, have given them direct

                                                                                                                                24 notice of the forfeiture and the claims deadline. At the least, the Court should defer ruling on the

                                                                                                                                25 timeliness question until Claimants are provided an opportunity to review what the Government

                                                                                                                                26

                                                                                                                                27
                                                                                                                                     6
                                                                                                                                    Historical Bitcoin Price & ROI Lookup, onchainfx.com,
                                                                                                                                28 https://onchainfx.com/hist/BTC/2020/11/27 (last checked July 30, 2021).
                                                                                                                                     18906.001 4847-7510-2195.17               -9-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                          Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 17 of 33




                                                                                                                                 1 did or did not do to investigate potential claimants and provide the requisite statutory notice.

                                                                                                                                 2             Regardless of whether the Government did “enough,” the Court has discretion to excuse a

                                                                                                                                 3 failure to comply with the claim filing requirements, or to extend the claim filing period. The

                                                                                                                                 4 Government’s motion notes twelve factors that bear on the exercise of that discretion, which are

                                                                                                                                 5 discussed in United States v. $100,348.00 in U.S. Currency, 354 F.3d 1110, 1117-18 (9th Cir.
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 2004): “(1) when claimant became aware of the currency’s seizure; (2) whether the United States

                                                                                                                                 7 Attorney may have encouraged the delay; (3) the claimant’s health; (4) whether the claimant was

                                                                                                                                 8 properly served; (5) any prejudice to the Government in permitting the claims to go forward; (6)

                                                                                                                                 9 whether the claimant informed the Government and the court of its interest before the claims
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 deadline; (7) whether the claimant expended resources preparing for trial; (8) the claimant’s good
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 faith; (9) whether the Government complied with its procedural rules; (10) whether the claimant

                                                                                                                                12 was acting pro se; (11) whether the claimant petitioned for an enlargement of time; and (12) the

                                                                                                                                13 sufficiency of the proposed claim.” (Dkt. 90 at 17-25.)

                                                                                                                                14             Other Circuits, including the Seventh and Eleventh, have held that “the district court

                                                                                                                                15 should consider the amount seized in evaluating the above factors.” See United States v.

                                                                                                                                16 $125,938.62, 370 F.3d 1325, 1329-30 (11th Cir. 2004) (holding that a forfeiture of approximately

                                                                                                                                17 $800,000 was “substantial” enough to warrant an extension of time deadlines in a CAFRA

                                                                                                                                18 action); 7 see also United States v. 1982 Yukon Delta Houseboat, 774 F.2d 1432, 1435–36 (9th Cir.

                                                                                                                                19 1985) (the court “should only exercise its discretion to grant additional time where the goals

                                                                                                                                20 underlying the time restriction and the verification requirement are not thwarted.”) Here, the

                                                                                                                                21 Claimants came forward as soon as they knew of the proceeding, and they have in no way delayed

                                                                                                                                22 this case or prejudiced the Government.

                                                                                                                                23                       1.        The Government suffered no prejudice.
                                                                                                                                24             The only prejudice the Government has suggested consists of (1) “add[ed]. . . uncertainty

                                                                                                                                25 of the value of the Defendant Property it is seeking to forfeit,” and (2) “time-consuming,

                                                                                                                                26 protracted litigation over the claimant’s standing to contest the forfeiture that the pleading

                                                                                                                                27
                                                                                                                                     7
                                                                                                                                28       The value of 69,370 Bitcoins as of the filing of this opposition is roughly $ 3.166 billion.
                                                                                                                                     18906.001 4847-7510-2195.17               -10-                  Case No. 3:20-cv-07811-RS
                                                                                                                                              OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                           INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 18 of 33




                                                                                                                                 1 requirements were designed to avoid.” (See Dkt. No. 90 at 19-21.) In other words, the market

                                                                                                                                 2 value of the Bitcoin may decline in the course of this litigation, and it will take some time to

                                                                                                                                 3 litigate standing. This argument reflects a disregard for the rights of property owners, and of basic

                                                                                                                                 4 economic principles. The reality is that today’s market price for Bitcoin reflects a collective

                                                                                                                                 5 prediction that it will be worth more in the future. The value of the seized Bitcoin today exceeds
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 by 2 billion dollars the value of the Bitcoin when it was seized. 8 As to the protracted nature of

                                                                                                                                 7 litigation, the Court is well aware of that reality, but it is no reason to deprive a party of its due

                                                                                                                                 8 process rights.

                                                                                                                                 9             The timing of Claimants’ claim filing has not interfered with the Government’s action in
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 any way. Nothing substantive has occurred in the case yet. United States v. $11,500.00 in U.S.
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 Currency, 710 F.3d 1006, 1009 (9th Cir. 2013) (“[T]he dismissal of the claim to the $11,500 for

                                                                                                                                12 that failure was an abuse of discretion, primarily because the omission did not prejudice the

                                                                                                                                13 government, did not appear to be calculated, and did not delay or extend the forfeiture

                                                                                                                                14 proceedings.”); U.S. v.2006 Dodge Crew Cab Pickup Truck, No. CV-F-07-387 OWW/TAG, 2007

                                                                                                                                15 WL 2481930, at *3 (E.D. Cal. Aug. 29, 2007) (“The United States' protestations of prejudice due

                                                                                                                                16 to the delay in complying with [the government counsel’s] agreement to allow Claimant to file a

                                                                                                                                17 properly verified Claim and a properly verified Answer ring hollow when the Scheduling Order is

                                                                                                                                18 examined.”); compare $100,348.00 in U.S. Currency, 354 F.3d at 1119 (“The Government had

                                                                                                                                19 litigated the case for nearly one year before [the claimant] attempted to file his claim, and several

                                                                                                                                20 issues had already been definitively resolved by the district court, such as the forfeitability of the

                                                                                                                                21 currency and the applicability of the ‘innocent owner’ defense. Permitting the late claim would

                                                                                                                                22 have resulted in costly duplicative litigation for the Government, requiring it to litigate the same

                                                                                                                                23 issues all over again.”). The Government can point to no comparable prejudice here, and its

                                                                                                                                24 preference not to litigate its own forfeiture action is no reason to close the door to Claimants.

                                                                                                                                25             The Government’s own actions undermine any claim of prejudice. Within three days after

                                                                                                                                26
                                                                                                                                     8
                                                                                                                                27    Historical Bitcoin Price & ROI Lookup, OnChainFX.com,
                                                                                                                                     https://onchainfx.com/hist/BTC/2021/08/10 (last visited August 10, 2021).
                                                                                                                                28
                                                                                                                                     18906.001 4847-7510-2195.17              -11-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 19 of 33




                                                                                                                                 1 the claims were filed on March 16, 2021, the Government began communicating with Claimants’

                                                                                                                                 2 counsel by email. (Declaration of Jeffrey Nicholas (the “Nicholas Decl.”), ¶ 4.) 9 It was not until

                                                                                                                                 3 two months later, during a virtual meeting to discuss the claims on May 24, 2021, that the

                                                                                                                                 4 Government first mentioned that the claims were late. (Nicholas Decl., ¶ 6.) 10 The Government

                                                                                                                                 5 did not file this motion to strike the claims until July 13, 2021, nearly four months after the claims
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 were filed. (See Dkt. Nos. 62, 90.) In sum, the Government claims prejudice because Claimants

                                                                                                                                 7 filed their claim seven weeks past the purported deadline, yet the Government waited seventeen

                                                                                                                                 8 weeks after that to bring this motion to strike. Permitting Claimants’ claims to proceed at this

                                                                                                                                 9 stage will not waste judicial (or Government) resources by re-litigating substantive issues or delay
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 the case, as the lawsuit has not progressed past the initial phase to determine which claims will
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 remain and the Court has yet to issue a scheduling order. 11 The only “prejudice” faced by the

                                                                                                                                12 Government is the prospect of having to meet Claimants’ evidence. That is not legal prejudice. It

                                                                                                                                13 is their obligation.

                                                                                                                                14                       2.        Claimants have expended significant resources in preparing to prove
                                                                                                                                                                   their claim.
                                                                                                                                15
                                                                                                                                               The Government asserts that “[s]triking the claim is proper pursuant to the seventh factor,
                                                                                                                                16

                                                                                                                                17
                                                                                                                                     9
                                                                                                                                     The portion of the Government’s motion addressing Raymond Ngan’s ownership of 1HQ3 relies
                                                                                                                                18 in significant part on information Claimants’ counsel provided in what the Government calls “a
                                                                                                                                   series of meet and confer discussions.” (See, e.g., Dkt. No. 90 at 13.) Those communications
                                                                                                                                19 were actually settlement communications under Federal Rule of Evidence 408, making them
                                                                                                                                   inadmissible. Claimants’ counsel involved in the communications, as well as Claimants’
                                                                                                                                20 principal, would attest that they insisted the communications remain confidential, and that the
                                                                                                                                   Government agreed. Claimant’s counsel have contemporaneous notes reflecting that the
                                                                                                                                21 discussions were settlement communications. It is odd that the Government calls these “meet and
                                                                                                                                   confer discussions” when there was nothing to meet and confer about at the time. Nevertheless,
                                                                                                                                22 Claimants do not disavow what they told the Government in settlement discussions and will not
                                                                                                                                   burden the Court or parties with a motion to strike or formal objections. We raise the matter to
                                                                                                                                23 make clear that Claimants are not waiving Rule 408’s protection with respect to future settlement
                                                                                                                                   discussions the parties may have, or as to additional information from the prior discussions.
                                                                                                                                24
                                                                                                                                   10
                                                                                                                                      In contrast, the Government informed at least one other untimely claimant in this forfeiture
                                                                                                                                25 action that the claims filing deadline had passed within two hours of their first correspondence.
                                                                                                                                   (See Dkt. No. 95-2 at 9-10.)
                                                                                                                                26
                                                                                                                                   11
                                                                                                                                      The Government has stipulated to briefing extensions as to at least one claimant who filed
                                                                                                                                27 claims later than the Claimants here, extending adjudication of that motion to strike beyond the
                                                                                                                                   current deadline for this one. (Dkt. Nos. 96-97.) This further evidences the lack of any prejudice
                                                                                                                                28 to the Government with respect to Claimants’ late-filed claim.
                                                                                                                                     18906.001 4847-7510-2195.17              -12-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 20 of 33




                                                                                                                                 1 given that there is no indication that the Claimants have spent any time preparing for trial.” (Dkt.

                                                                                                                                 2 90 at 20.) We have no idea what the Government is referring to. There is no trial date. Claimants

                                                                                                                                 3 have, invested substantial resources investigating this matter, including retaining counsel,

                                                                                                                                 4 blockchain and forensic ESI experts, and investigators. (Bloom Decl. ¶¶ 2-4.)

                                                                                                                                 5                       3.        Claimants became aware of the seizure only after the time to file a
                                                                                                                                                                   claim had expired, and they acted diligently thereafter.
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6
                                                                                                                                               The Government’s motion suggests that the “sheer value” at issue, the Claimants’
                                                                                                                                 7
                                                                                                                                     awareness of the existence of the 1HQ3 wallet since 2019, and the “highly publicized” nature of
                                                                                                                                 8
                                                                                                                                     the Government’s seizure means that Claimants must have actually known that the Government
                                                                                                                                 9
                                                                                                                                     seized the wallet on November 3, 2020, yet failed to file a timely claim. (See Dkt. No. 90 at 18-
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                     19.) That simply is not true, and the Government has no basis for making that assertion. As set
                                                                                                                                11
                                                                                                                                     forth above, the Government did not serve Claimants with direct notice of the forfeiture, and
                                                                                                                                12
                                                                                                                                     Claimants only learned of it on January 28, 2021, after the deadline had passed. They acted
                                                                                                                                13
                                                                                                                                     diligently thereafter, including retaining further counsel to pursue the claim. (Bloom Decl. ¶ 7);
                                                                                                                                14
                                                                                                                                     See United States v. $149,345 U.S. Currency, 747 F.2d 1278, 1282 (9th Cir. 1984) (granting
                                                                                                                                15
                                                                                                                                     additional time for claimants to file a claim where “it [wa]s unclear from the record precisely
                                                                                                                                16
                                                                                                                                     when the [claimants] became aware of the currency’s seizure”). While Claimants’ bankruptcy
                                                                                                                                17
                                                                                                                                     counsel reviewed the civil forfeiture docket, he did not realize that one of the five “Certificates of
                                                                                                                                18
                                                                                                                                     Service” listed there revealed that the Government had previously published notice of the
                                                                                                                                19
                                                                                                                                     forfeiture. Absent such knowledge, counsel reasonably assumed that the Government had not yet
                                                                                                                                20
                                                                                                                                     issued such a notice, as CAFRA sets no specific deadline for the Government to do so (see Rule
                                                                                                                                21
                                                                                                                                     G(4)(a)(i)), and likewise presumed that no clock was running on the claims. Even if counsel can
                                                                                                                                22
                                                                                                                                     be faulted under these circumstances, it would be inequitable to hold Claimants responsible for
                                                                                                                                23
                                                                                                                                     counsel’s oversight, particularly given the magnitude of the claim and the absence of prejudice to
                                                                                                                                24
                                                                                                                                     the Government. See $125,938.62, 370 F.3d at 1329 (“The district court should be wary to not
                                                                                                                                25
                                                                                                                                     confer the sins of the attorney unto the claimant in a civil forfeiture case, especially when the
                                                                                                                                26
                                                                                                                                     prejudice to the government, if any, is slight.”).
                                                                                                                                27

                                                                                                                                28
                                                                                                                                     18906.001 4847-7510-2195.17              -13-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 21 of 33




                                                                                                                                 1                       4.        Whether the Government encouraged delay; whether the US Attorney
                                                                                                                                                                   encouraged the delay; whether claimant was properly served; whether
                                                                                                                                 2                                 the Government complied with rules; and whether claimant petitioned
                                                                                                                                                                   for more time.
                                                                                                                                 3
                                                                                                                                               As discussed above, Claimants were not served with direct notice of the forfeiture and
                                                                                                                                 4
                                                                                                                                     were unaware of the claim deadline. Claimants did not petition for additional time, and could not
                                                                                                                                 5
                                                                                                                                     have done so while unaware of the seizure (or of the deadline for filing a claim). Claimants are
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6
                                                                                                                                     prepared to file such a petition now, should the Court deem it procedurally necessary.
                                                                                                                                 7
                                                                                                                                                         5.        The Claimants’ health and representation by counsel.
                                                                                                                                 8
                                                                                                                                               No health problems hindered Claimants’ ability to file claims, and they are represented by
                                                                                                                                 9
                                                                                                                                     counsel. While not favoring an extension of time to file a claim, these factors should not weigh
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                     against the Court’s exercise of its discretion to allow the claim.
                                                                                                                                11
                                                                                                                                                         6.        The sufficiency of the proposed claim.
                                                                                                                                12
                                                                                                                                               The claims clearly assert ownership of the Defendant Property. The Government argues
                                                                                                                                13
                                                                                                                                     that Claimants lack standing to assert the claims. That issue is addressed later in this brief.
                                                                                                                                14
                                                                                                                                                         7.        The significance of the amount seized.
                                                                                                                                15
                                                                                                                                               Given that this action concerns “the largest seizure of cryptocurrency in the history of the
                                                                                                                                16
                                                                                                                                     Department of Justice” (Dkt. No. 90 at 18), and that the value of the 1HQ3 Wallet is many times
                                                                                                                                17
                                                                                                                                     greater than other seizures deemed “substantial” enough to warrant an extension of time deadlines,
                                                                                                                                18
                                                                                                                                     this factor weighs heavily in favor of excusing Claimants’ late filing. See, e.g., $125,938.62, 370
                                                                                                                                19
                                                                                                                                     F.3d at 1329-30.
                                                                                                                                20
                                                                                                                                     IV.       THE GOVERNMENT’S “ARTICLE III STANDING” ARGUMENT.
                                                                                                                                21
                                                                                                                                               The Government asserts that Claimants lack standing to present a claim because they do
                                                                                                                                22
                                                                                                                                     not own the 1HQ3 Bitcoin. But that issue – who owned this property at the relevant point in time?
                                                                                                                                23
                                                                                                                                     – goes to the merits of the claim, not to the question of standing. Claimants have evidence that the
                                                                                                                                24
                                                                                                                                     Bitcoin belonged to Raymond Ngan, and that, by virtue of the May 14, 2018 Bankruptcy Court
                                                                                                                                25
                                                                                                                                     order, they acquired that ownership, all before the Government commenced its forfeiture action.
                                                                                                                                26
                                                                                                                                     The Government cannot deprive Claimants of their standing to claim ownership of this property
                                                                                                                                27
                                                                                                                                     merely by asserting that Claimants do not in fact own it. The Court will ultimately decide that
                                                                                                                                28
                                                                                                                                     18906.001 4847-7510-2195.17               -14-                  Case No. 3:20-cv-07811-RS
                                                                                                                                              OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                           INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 22 of 33




                                                                                                                                 1 question – on the merits, and on the basis of proof, not on the strength of the Government’s

                                                                                                                                 2 contentions, and not by way of this pleading motion.

                                                                                                                                 3             There are procedural problems with the Government’s motion as well. The Government

                                                                                                                                 4 filed it under Rule G(8)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

                                                                                                                                 5 Forfeiture Actions, Federal Rules of Civil Procedure. That rule states that a motion to strike a
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 claim in a forfeiture proceeding “may be presented” in one of three ways: 1) “as a motion for

                                                                                                                                 7 judgment on the pleadings,” 2) “as a motion to determine after a hearing,” or 3) “by summary

                                                                                                                                 8 judgment.” Rule G(8)(c)(i)(B). On its face, the rule contemplates that the Government will

                                                                                                                                 9 choose one of the alternative procedures. But the Government has not filed a motion for judgment
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 on the pleadings, or one for summary judgment, nor has it requested an evidentiary hearing. It has
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 not even suggested under which procedure’s very different standards the Court should decide its

                                                                                                                                12 “Motion to Strike.”

                                                                                                                                13             The Court would be justified in denying the motion as procedurally improper on that basis

                                                                                                                                14 alone. Or the Court could elect to treat the motion as one for judgment on the pleadings, which

                                                                                                                                15 would be a suitable procedure at this early juncture when the case has not progressed beyond a

                                                                                                                                16 complaint, a claim and an answer. Another court has done so, in a decision affirmed by the

                                                                                                                                17 Second Circuit. Where “[t]he government is not clear as to which type of motion it is making,”

                                                                                                                                18 “no discovery has been presented to the court,” and the Court has “little information beyond the

                                                                                                                                19 pleadings” and “neither party has requested a hearing, the Court will construe the government’s

                                                                                                                                20 motion to strike the claim for lack of standing as a motion pursuant to Rule 12(c) of the Federal

                                                                                                                                21 Rules of Civil Procedure.” United States v. Four Hundred Seventeen Thousand, One Hundred

                                                                                                                                22 Forty-Three Dollars & Forty-Eight Cents ($417,143.48), No. 13-CV-5567 MKB, 2015 WL

                                                                                                                                23 5178121, at *5 (E.D.N.Y. Sept. 2, 2015), aff’d sub nom. United States v. $417,143.48, Four

                                                                                                                                24 Hundred Seventeen Thousand, One Hundred Forty-Three Dollars & Forty-Eight Cents

                                                                                                                                25 (417,143.48), 682 F. App’x 17 (2d Cir. 2017).

                                                                                                                                26             Other courts have treated motions to strike as summary judgment motions. The timeliness

                                                                                                                                27 of the claims here is somewhat susceptible to treatment a summary judgment standard, though as

                                                                                                                                28 previously noted discovery would be necessary to determine if the Government should have given
                                                                                                                                     18906.001 4847-7510-2195.17              -15-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                          Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 23 of 33




                                                                                                                                 1 Claimants direct notice. The standing issue cannot be addressed summarily, however. As

                                                                                                                                 2 explained below, the inquiry on standing is limited to determining whether a claimant has “some

                                                                                                                                 3 evidence” that it has a “colorable interest” in the seized property. Claimants have demonstrated

                                                                                                                                 4 that they do. On that basis, the motion to strike for lack of standing should be denied. But the

                                                                                                                                 5 Government goes beyond the limited standing issue, asserting that Claimants’ evidence is not
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 convincing and that regardless of what evidence Claimants have, they do not own the 1HQ3

                                                                                                                                 7 Bitcoin. This series of argumentative contortions does not shift the burden to Claimants to prove

                                                                                                                                 8 their case, and the Court should not wade into the conflicting evidence to rule on the

                                                                                                                                 9 Government’s standing motion. “Courts should not, however, conflate the constitutional standing
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 inquiry with the merits determination that comes later.” United States v. One-Sixth Share of Mass
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 Millions Lottery Ticket, 326 F.3d 36, 41 (1st Cir. 2003).

                                                                                                                                12             Moreover, should the Court choose to construe the motion as one for summary judgment,

                                                                                                                                13 it should not grant it without affording Claimants discovery. As the Ninth Circuit has cautioned,

                                                                                                                                14 “Generally, where a party has had no previous opportunity to develop evidence and the evidence is

                                                                                                                                15 crucial to material issues in the case, discovery should be allowed before the trial court rules on a

                                                                                                                                16 motion for summary judgment.” Program Eng’g, Inc. v. Triangle Publ’ns, Inc., 634 F.2d 1188,

                                                                                                                                17 1193 (9th Cir. 1980), cited by United States v. $209,815 in U.S. Currency, No. C 14-0780 SC,

                                                                                                                                18 2014 WL 6900836, at *8 (N.D. Cal. Dec. 8, 2014); see also United States v. Real Prop. Located at

                                                                                                                                19 149 G St., Lincoln, Cal., Placer Cty., APN 008-266-015-000, No. 2:12-CV-0705-TLN-DAD, 2013

                                                                                                                                20 WL 2664770, at *4 (E.D. Cal. June 12, 2013) (“The Ninth Circuit has held that courts should

                                                                                                                                21 liberally grant a 56(d) motion when the nonmoving party has not had adequate time to conduct

                                                                                                                                22 discovery.”). 12

                                                                                                                                23             A.        Motion to Strike as a Motion for Judgment on the Pleadings.

                                                                                                                                24             Should the Court treat the Government’s motion as one for judgment on the pleadings, the

                                                                                                                                25 motion should be denied. Judgment on the pleadings is properly granted when, taking all

                                                                                                                                26 allegations in the pleadings as true, the moving party is entitled to judgment as a matter of law.

                                                                                                                                27
                                                                                                                                     12
                                                                                                                                28        The Government has not requested an evidentiary hearing, so we do not address that procedure.
                                                                                                                                     18906.001 4847-7510-2195.17               -16-                  Case No. 3:20-cv-07811-RS
                                                                                                                                              OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                           INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 24 of 33




                                                                                                                                 1 Fairbanks N. Star Borough v. U.S. Army Corps of Eng’rs, 543 F.3d 586 (9th Cir. 2008). The

                                                                                                                                 2 allegations of the non-moving party must be accepted as true, while the allegations of the moving

                                                                                                                                 3 party that have been denied are assumed false. Doleman v. Meiji Mut. Life Ins. Co., 727 F.2d

                                                                                                                                 4 1480, 1482 (9th Cir. 1984). Only if, on the facts so admitted, the moving party is clearly entitled

                                                                                                                                 5 to prevail can the motion be granted. Austad v. U.S., 386 F.2d 147, 149 (9th Cir. 1967).
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6             The claims here make an unequivocal assertion of ownership interest in 1HQ3. They state

                                                                                                                                 7 that Claimants purchased the Defendant Property “for valuable consideration pursuant to the

                                                                                                                                 8 United States Bankruptcy Code, effective on or about May 14, 2018, and further, that such

                                                                                                                                 9 purchase was approved by the Bankruptcy Court as final disposition of the Defendant Property
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 and transfer of ownership of such to Claimant Battle Born.” (Verified Claim Dkt. 62-6 at ¶ 10;
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 Verified Claim Dkt. 62-5 at ¶ 10). The claims also specify that, “Claimant Battle Born can show it

                                                                                                                                12 was a bona fide third party purchaser of the Defendant Property pursuant to the United States

                                                                                                                                13 Bankruptcy Code, that it did not know of any illegal conduct, that it was without cause to know

                                                                                                                                14 that the Defendant Property was subject to forfeiture, and it can prove ownership to the Defendant

                                                                                                                                15 Property by way of the Bankruptcy Court Order.” (Battle Born Verified Claim Dkt. 62-6 at ¶ 16;

                                                                                                                                16 First 100 Verified Claim Dkt. 62-5 at ¶ 16 ).

                                                                                                                                17             When assessing the sufficiency of a claimant’s pleadings in a forfeiture proceeding, a

                                                                                                                                18 claimant’s unequivocal assertion of an ownership interest in the property is sufficient by itself to

                                                                                                                                19 establish standing. United States v. Real Prop. Located at 475 Martin Lane, Beverly Hills, CA,

                                                                                                                                20 545 F.3d 1134, 1140 (9th Cir. 2008) (“In their pleadings, the Kim Claimants specifically alleged

                                                                                                                                21 an ownership interest in the May 2004 properties, which was sufficient at the initial stages of the

                                                                                                                                22 litigation to establish that they had standing to challenge the civil forfeiture action.”); United

                                                                                                                                23 States v. $133,420.00 in U.S. Currency, 672 F.3d 629, 638 (9th Cir. 2012) (“At the motion to

                                                                                                                                24 dismiss stage, a claimant’s unequivocal assertion of an ownership interest in the property is

                                                                                                                                25 sufficient by itself to establish standing.”).

                                                                                                                                26             The Government does not appear to contest the sufficiency of the pleadings as to

                                                                                                                                27 Claimants’ Article III standing. Claimants have sufficiently pled their ownership interest in

                                                                                                                                28 1HQ3, and the Motion to Strike cannot be granted as a motion for judgment on the pleadings.
                                                                                                                                     18906.001 4847-7510-2195.17              -17-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 25 of 33




                                                                                                                                 1             B.        Motion to Strike as a Motion for Summary Judgment.

                                                                                                                                 2             Even if the Court construes the motion as one for summary judgment and proceeds to

                                                                                                                                 3 adjudicate it without permitting discovery, the motion is patently insufficient. To establish

                                                                                                                                 4 standing in response to the Government’s summary judgment motion in a forfeiture proceeding,

                                                                                                                                 5 Claimants need only demonstrate “a colorable interest” in the seized property. $133,420.00, 672
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 F.3d at 637-38 (quotation marks omitted); see also United States v. Real Prop. Located at 5208

                                                                                                                                 7 Los Franciscos Way, Los Angeles, C.A., 385 F.3d 1187, 1191 (9th Cir. 2004) (same). The amount

                                                                                                                                 8 of evidence required to establish a colorable interest is “‘some evidence of ownership’ beyond the

                                                                                                                                 9 mere assertion in order to survive a motion for summary judgment.” $133,420.00, 672 F.3d at
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 638-39; see also United States v. $148,840, 521 F.3d 1268, 1276 (10th Cir. 2008) (same); United
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 States v. $81,000, 189 F.3d 28, 35 (1st Cir. 1999) (same); United States v. $38,570, 950 F.2d

                                                                                                                                12 1108, 1112 (5th Cir. 1992) (same). The “requirements for a [claimant] to demonstrate

                                                                                                                                13 constitutional standing to challenge a forfeiture are very forgiving.” United States v. Seventeen

                                                                                                                                14 Thousand Nine Hundred Dollars in U.S. Currency, 859 F.3d 1085, 1089 (D.C. Cir. 2017)

                                                                                                                                15 (brackets in original).

                                                                                                                                16             The Government asks the Court to assess not only their assertion that “the claimant lacks

                                                                                                                                17 standing,” which is all that is at issue in this motion under Rule G(8)(c)(i)(B); they ask the Court

                                                                                                                                18 to rule on the merits of the claim. But the Government is ignoring the distinction between

                                                                                                                                19 constitutional standing and the merits. See Seventeen Thousand Nine Hundred Dollars, 859 F.3d

                                                                                                                                20 at 1091 (“Where, as here, a claimant’s account of ownership is irreconcilable with the theory upon

                                                                                                                                21 which the Government seeks forfeiture, requiring the claimant to produce more than ‘some

                                                                                                                                22 evidence’ of ownership runs the danger of impermissibly shifting the merits burden to the

                                                                                                                                23 claimant—tantamount to, say, making a claimant prove that her property is unconnected to

                                                                                                                                24 unlawful activity.”). Though Claimants must establish standing by identifying a colorable interest

                                                                                                                                25 in the property with “some evidence,” “it is the Government that bears the burden to prove, on the

                                                                                                                                26 merits, ‘that the property is subject to forfeiture.’” Id. (citing 18 U.S.C. § 983(c)(1)). “Courts

                                                                                                                                27 should not, however, conflate the constitutional standing inquiry with the merits determination

                                                                                                                                28 that comes later.” One-Sixth Share of Mass Millions Lottery Ticket, 326 F.3d at 41.
                                                                                                                                     18906.001 4847-7510-2195.17              -18-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 26 of 33




                                                                                                                                 1             Because of this distinction, on a motion to strike a claim for lack of standing, “the Judge

                                                                                                                                 2 does not weigh disputed evidence with respect to a disputed material fact. Nor does the judge

                                                                                                                                 3 make credibility determinations with respect to statements made in affidavits, answers to

                                                                                                                                 4 interrogatories, admissions, or depositions. These determinations are within the province of the

                                                                                                                                 5 factfinder at trial.” Nelson v. City of Davis, 685 F.3d 867 (9th Cir. 2012) (quoting Dominquez-
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 Curry v. Nevada Transp. Dep’t, 424 F.3d 1027, 1036 (9th Cir. 2005)).

                                                                                                                                 7             Claimants’ evidence consists of contemporaneous records showing that, from 2017

                                                                                                                                 8 through 2019, Raymond Ngan engaged in discussions with a number of investors about selling a

                                                                                                                                 9 substantial quantity of Bitcoin. In the most relevant transaction, he had a formal purchase and sale
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 agreement prepared, by which he would deposit his 1HQ3 Bitcoin into a law firm escrow account.
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 He specifically identified 1HQ3 as his wallet, and provided the purchaser a screenshot of the

                                                                                                                                12 blockchain showing it contained 69,370 Bitcoins (the amount the Government seized). The

                                                                                                                                13 Government dismisses this as a scam on Mr. Ngan’s part (Dkt. No. 90 at 12, 18-21), but he would

                                                                                                                                14 not have realized any profit unless he actually had possession of the Bitcoin and was able to

                                                                                                                                15 deposit it into the law firm’s escrow account, from where it could be transferred to the buyer. The

                                                                                                                                16 Government must likewise consider it merely a coincidence that, according to the Government,

                                                                                                                                17 the Bitcoin at issue was originally stolen from fifty-four wallets, which were ultimately transferred

                                                                                                                                18 to 1HQ3, and that Mr. Ngan’s associates deleted fifty-four files from his computer before turning

                                                                                                                                19 it over to Claimants. That is further evidence of Mr. Ngan’s association with the 1HQ3 Bitocoin.

                                                                                                                                20 Claimants have been declared bona fide purchasers of all assets in Mr. Ngan’s estate by the United

                                                                                                                                21 States Bankruptcy Court. If Mr. Ngan owned 1HQ3 – and at the least “some evidence” indicates

                                                                                                                                22 that is the case – Claimants now own it.

                                                                                                                                23             The Government offers a hearsay declaration of an IRS agent that an unidentified hacker

                                                                                                                                24 (“Individual X”) (a) stole the Bitcoin in 2012, (b) put it in wallet 1HQ3 in 2013, and (c) gave it to

                                                                                                                                25 the Government on November 3, 2020. (Haynie Decl. at ¶¶ 2-5.) The agent says he knows all this

                                                                                                                                26 from his investigation, but does not provide any actual evidence. On its face, the claim is far-

                                                                                                                                27 fetched. The proposition that Individual X hacked fifty-four individual Bitcoin wallets is

                                                                                                                                28 implausible, if not impossible. (Lee Decl. ¶ 17.) The agent further states that Raymond Ngan is
                                                                                                                                     18906.001 4847-7510-2195.17              -19-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                          Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 27 of 33




                                                                                                                                 1 not Individual X, and that his investigation did not reveal any connection between Mr. Ngan and

                                                                                                                                 2 Individual X. Again, this is all just conclusory, the sort of “testimony” that would never be

                                                                                                                                 3 countenanced in an evidentiary proceeding, and that is not competent evidence for purposes of a

                                                                                                                                 4 summary judgment motion. 13 That is the entirety of the Government’s “factual” showing. The

                                                                                                                                 5 rest is simply argument – that there are lots of scams involving Bitcoin, and Mr. Ngan may have
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 been pulling a scam when he said he had 1HQ3 and was prepared to put it into an escrow account

                                                                                                                                 7 for a sale.

                                                                                                                                 8             C.        The Government Has Not Disproven Claimants’ Innocent Ownership.

                                                                                                                                 9             The Government argues that, if Raymond Ngan did actually possess 1HQ3, he would not
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 have possessed it lawfully because “a thief does not have a legal interest in stolen property.”
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 (Mot. at 21). But the Government does not suggest that Mr. Ngan stole 1HQ3, or even that he got

                                                                                                                                12 it from Individual X, who the Government says stole it. Claimants do not yet know how Mr. Ngan

                                                                                                                                13 obtained 1HQ3, but it could certainly have been from sources unrelated to Individual X or Silk

                                                                                                                                14 Road. And he could have been a bona fide purchaser of the Bitcoin even if it was unlawfully

                                                                                                                                15 acquired originally. The claims should not be dismissed based upon the Government’s

                                                                                                                                16 unsupported speculation that Mr. Ngan may have stolen it or did not innocently acquire it.

                                                                                                                                17             The Government’s final argument is that, because of the “relation back’ doctrine, the

                                                                                                                                18 Bitcoin in 1HQ3 never became part of the Bankruptcy estate that Claimants purchased because

                                                                                                                                19 rights to it “vested” in the Government when it was allegedly generated by unlawful Silk Road

                                                                                                                                20 activity. Once again, the argument assumes too much.

                                                                                                                                21             The relation-back doctrine will not defeat the interests of innocent owners in a forfeiture

                                                                                                                                22 proceeding, and none of the cases upon which the Government relies deal with innocent owners.

                                                                                                                                23 18 U.S.C. § 983(d)(1) provides that, “[a]n innocent owner’s interest in property shall not be

                                                                                                                                24 forfeited under any civil forfeiture statute,” and §983(d)(3) says that one is an innocent owner of

                                                                                                                                25 property acquired after the conduct giving rise to a forfeiture if one was a bona fide purchaser for

                                                                                                                                26
                                                                                                                                     13
                                                                                                                                     Of course, more than one person can have the private key (password) to access and transfer a
                                                                                                                                27 Bitcoin wallet. Even the agent concedes that as late as September of 2020 (two months before the
                                                                                                                                   hacker Individual X gave the Government 1HQ3), “it is possible” that a password protected wallet
                                                                                                                                28 containing the 1HQ3 key was being “passed around by hackers.” (Haynie Decl. at ¶ 9).
                                                                                                                                     18906.001 4847-7510-2195.17              -20-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                          Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 28 of 33




                                                                                                                                 1 value who did not know or have reason to believe that the property was subject to forfeiture. The

                                                                                                                                 2 Supreme Court has made clear that the relation back doctrine “cannot be used to obviate the

                                                                                                                                 3 protected interests of innocent owners even when they have arisen after the commission of the

                                                                                                                                 4 offense giving rise to forfeiture.” Unites States v. Parcel of Land, Bldgs., Appurtenances and

                                                                                                                                 5 Improvements, Known as 92 Buena Vista Ave., Rumson, N.J., 507 U.S. 111, 123 (1993).
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6             Claimants are innocent owners of all assets that were in Raymond Ngan’s bankruptcy

                                                                                                                                 7 estate. The Government does not suggest otherwise. If Raymond Ngan was an innocent

                                                                                                                                 8 purchaser of the Bitcoin in 1HQ3, then that Bitcoin was part of his bankruptcy estate. We do not

                                                                                                                                 9 yet know how Mr. Ngan obtained the Bitcoin he was trying to sell. He may have been an innocent
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 purchaser of it from Individual X (who nevertheless later gave the wallet’s password to the
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 Government), or he may have obtained it from a source unrelated to Silk Road or Individual X.

                                                                                                                                12 That remains to be determined in this litigation, when it will be the Government’s burden to

                                                                                                                                13 establish by a preponderance of admissible evidence who is the rightful owner of 1HQ3. The

                                                                                                                                14 Government has certainly not done that yet.

                                                                                                                                15             D.        If the Court Construes the Government’s Motion as One for Summary
                                                                                                                                                         Judgment, Claimants Are Entitled to Discovery Prior to Adjudication.
                                                                                                                                16
                                                                                                                                               Should the Court construe the Government’s motion as one for summary judgment,
                                                                                                                                17
                                                                                                                                     Claimants would be entitled to discovery prior to any adverse decision on that motion. Pursuant to
                                                                                                                                18
                                                                                                                                     Rule 56(d), Claimants have submitted an affidavit with this opposition specifying the reasons that
                                                                                                                                19
                                                                                                                                     the Court should defer ruling against Claimants on the Government’s motion if treated as one for
                                                                                                                                20
                                                                                                                                     summary judgment, to allow Claimants to obtain discovery from the Government and relevant
                                                                                                                                21
                                                                                                                                     witnesses. (See Fed.R.Civ.P. 56(d) Declaration of Rees Morgan (the “Morgan Decl.”) 14
                                                                                                                                22
                                                                                                                                               The Government’s support for their motion rests entirely on an untested, conclusory,
                                                                                                                                23
                                                                                                                                     hearsay declaration of an IRS agent. “[W]here Claimants dispute large portions of the Agent’s
                                                                                                                                24

                                                                                                                                25
                                                                                                                                     14
                                                                                                                                     In opposing a motion for summary judgment, “the evidence on which the opponent relies must
                                                                                                                                26 be admissible at trial. But the evidence need not be in an admissible form as presented in the
                                                                                                                                   opposition. A party may present testimony of its own witnesses by declarations.” Clark v. Cty. of
                                                                                                                                27 Tulare, 755 F. Supp. 2d 1075, 1082–83 (E.D. Cal. 2010) (citing Celotex Corp. v. Catrett, 477 U.S.
                                                                                                                                   317, 324, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986); Curnow v. Ridgecrest Police, 952 F.2d
                                                                                                                                28 321, 324 (9th Cir.1991), cert. denied, 506 U.S. 972, 113 S.Ct. 460, 121 L.Ed.2d 369 (1992).
                                                                                                                                     18906.001 4847-7510-2195.17              -21-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                          Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 29 of 33




                                                                                                                                 1 description of events ‘they should be permitted to obtain discovery regarding the Agent and to

                                                                                                                                 2 depose him prior to the Court addressing summary judgment.’” $209,815 in United States

                                                                                                                                 3 Currency, 2014 WL 6900836, at *8. $209,815 in U. S. Currency found the Government’s motion

                                                                                                                                 4 for summary judgment “premature,” particularly because, like here, Civil Local Rule 16-7

                                                                                                                                 5 prohibited the claimant from conducting discovery “so early in the case.” 2014 WL 6900836, at
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 *8. 15 Indeed, pursuant to FRCP 56(d), a court may defer or deny a motion for summary judgment

                                                                                                                                 7 in order to allow non-movant claimants in forfeiture actions to conduct discovery and develop

                                                                                                                                 8 facts essential to their opposition. See United States v. Real Prop. and Improvements Located at

                                                                                                                                 9 2366 San Pablo Avenue, Berkeley, California, 2014 WL 3704041, at *2-3 (N.D. Cal. 2014)
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 (unreported). District courts should grant a Rule 56(d) request “fairly freely” when the moving
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 party seeks summary judgment before the non-moving party has had a realistic opportunity to

                                                                                                                                12 pursue discovery relating to its theory of the case. Burlington N. & Santa Fe R.R. Co. v. The

                                                                                                                                13 Assiniboine, 323 F.3d 767, 773-74 (9th Cir. 2003). Where essential facts are in the moving party’s

                                                                                                                                14 exclusive possession, a Rule 56(d) request for continuance “should be granted almost as a matter

                                                                                                                                15 of course.” Id. Affording Claimants an opportunity to conduct discovery is critical here, where

                                                                                                                                16 the Government’s motion essentially (and improperly) attempts to address the ultimate question,

                                                                                                                                17 and not just standing, based on unidentified evidence entirely within its exclusive control.

                                                                                                                                18             Claimants expect that discovery will lead to additional evidence supporting their claims.

                                                                                                                                19 (Morgan Decl. ¶¶ 5-8.) Claimants would seek documentary evidence and deposition testimony

                                                                                                                                20 from third parties, including Mr. Ngan and the individuals and entities to whom he tried to sell

                                                                                                                                21 Bitcoin. Id. Obtaining such evidence voluntarily is and will be challenging. Id. Claimants would

                                                                                                                                22 also seek discovery from the Government about its Agent’s unsubstantiated, conclusory

                                                                                                                                23 declaration. Id. And Claimants would seek discovery relating to individuals it believes may have

                                                                                                                                24 relevant information about Mr. Ngan, including the so far anonymous Individual X.

                                                                                                                                25             While Claimants’ investigation has been hampered by the lack of legal process, it has

                                                                                                                                26

                                                                                                                                27
                                                                                                                                     15
                                                                                                                                     Northern District of California Civil Local Rule 16-7 prohibits claimants from serving discovery
                                                                                                                                28 until the issuance of a Case Management Order outlining the permissible scope of discovery.
                                                                                                                                     18906.001 4847-7510-2195.17              -22-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                          Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 30 of 33




                                                                                                                                 1 revealed evidence of a possible connection between Mr. Ngan and an individual that may be the

                                                                                                                                 2 Government’s Individual X – Nikita Kislitsin. The federal government indicted Mr. Kislitsin, a

                                                                                                                                 3 Russian national, for hacking various accounts in 2013 and 2014. Mr. Klitsin met with

                                                                                                                                 4 Government agents after being charged, and listed Las Vegas as his location on Twitter at roughly

                                                                                                                                 5 the same time Mr. Ngan lived there. (Gutierrez Decl. ¶¶ 30-33, Ex. 2.) Mr. Kislitsin apparently
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 cooperated in the Government’s prosecution of a hacker associate, Yevgeniy Nikulin. (Id. ¶¶ 30,

                                                                                                                                 7 34-37.) A jury convicted Mr. Nikulin at trial and the court sentenced him to 88 months in prison

                                                                                                                                 8 on September 29, 2020. (Id. ¶ 34.) Just four weeks after Mr. Nikulin’s sentencing, Individual X

                                                                                                                                 9 signed an agreement with the Government, providing the key to 1HQ3. (Id. ¶ 36.) Seventeen
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 days after that agreement, a federal judge in Nevada unsealed Mr. Kislitsin’s 2013 indictment in
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 response to a Government motion, after virtually nothing had occurred in the case over seven

                                                                                                                                12 years. (Id. ¶ 37.) High ranking federal prosecutors have commented that the unsealing of an

                                                                                                                                13 indictment often indicates that the Government does not anticipate an arrest or prosecution. Id. ¶

                                                                                                                                14 37.) And despite Mr. Kislitsin’s apparent involvement in Russian hacking efforts, his indictment,

                                                                                                                                15 and the Government’s failed prosecution, he – in contrast to at least one of his known hacker

                                                                                                                                16 associates – is not listed as subject to sanctions by the Office of Foreign Assets Control. (Id.

                                                                                                                                17 ¶¶ 37-39.) Mr. Kislitsin may not be Individual X. But circumstantial evidence suggests that either

                                                                                                                                18 he or an associate is, and that he has a connection to Mr. Ngan. A connection between Individual

                                                                                                                                19 X and Raymond Ngan would be further evidence supporting Mr. Ngan’s (and Claimants’)

                                                                                                                                20 ownership of 1HQ3 because it could explain how Individual X obtained 1HQ3, how Mr. Ngan

                                                                                                                                21 obtained it from him, and/or how Individual X was able to transfer 1HQ3 to the Government.

                                                                                                                                22             If the Court views the motion as one for summary judgment, the Court should permit

                                                                                                                                23 Claimants to take discovery before deciding it against Claimants. 16

                                                                                                                                24 V.          CAFRA DOES NOT STRIP CLAIMANTS OF THEIR PROCEDURAL AND
                                                                                                                                               SUBSTANTIVE RIGHTS UNDER THE FOURTH AND FIFTH AMENDMENTS.
                                                                                                                                25
                                                                                                                                               The Government takes it as a given that Claimants’ ownership of the Bitcoin, and their
                                                                                                                                26

                                                                                                                                27   16
                                                                                                                                     No formal motion is required for a party to assert the protections provided by Rule 56(d).
                                                                                                                                   Shelton v. Bledsoe, 775 F.3d 554, 566-67 (3d Cir. 2015); Energy & Env’t Legal Inst. v. Epel, 793
                                                                                                                                28 F.3d 1169, 1176 (10th Cir. 2015) (same).
                                                                                                                                     18906.001 4847-7510-2195.17              -23-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 31 of 33




                                                                                                                                 1 right to contest the Government’s seizure of it, are subject exclusively to the procedures

                                                                                                                                 2 established by CAFRA. But Claimants’ right to object to the Government’s seizure of their

                                                                                                                                 3 property has deeper roots.

                                                                                                                                 4             Claimants’ constitutional rights, under the Fourth and Fifth (and Seventh) Amendments are

                                                                                                                                 5 not diminished by the Government’s mere contention that the property is subject to forfeiture by
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 virtue of its link to a criminal enterprise. Claimants’ rights under the Fourth and Fifth

                                                                                                                                 7 Amendments – to be free from unreasonable seizure of their property, not to be deprived of

                                                                                                                                 8 property without due process of law, and not to have their property taken for a public use without

                                                                                                                                 9 just compensation – all apply, and those rights are not confined within the narrow borders of
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 CAFRA. See United States v. James Daniel Good Real Prop. et al., 510 U.S. 43, 49-50 (1993)
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 (“Here, as in Soldal, the seizure of property implicates two “explicit textual source[s] of

                                                                                                                                12 constitutional protection,’ the Fourth Amendment and the Fifth. [] The proper question is not

                                                                                                                                13 which Amendment controls but whether either Amendment is violated.”); citing Soldal v. Cook

                                                                                                                                14 County, 506 U.S. 56, 70 (1992). And Claimants’ rights to assert their ownership of this property

                                                                                                                                15 are not subject to the processes or limitations of CAFRA at all unless the necessary predicate to

                                                                                                                                16 the Government’s forfeiture action – that the property itself be of a nature that renders it subject to

                                                                                                                                17 forfeiture – is present. See Honeycutt v. United States, 137 S. Ct. 1626, 1629 (2017).

                                                                                                                                18             A.        Claimants’ Fourth Amendment Protection Against Unreasonable Seizure.

                                                                                                                                19             A seizure of property, for purposes of the Fourth Amendment, occurs when there is some

                                                                                                                                20 “meaningful interference with an individual’s possessory interests in that property.” Soldal, 506

                                                                                                                                21 U.S. at 61, citing United States v. Jacobsen, 466 U.S. 109, 113 (1984); see also James Daniel

                                                                                                                                22 Good Real Prop., 510 U.S. at 49 (“The Fourth Amendment does place restrictions on seizures

                                                                                                                                23 conducted for purposes of civil forfeiture ….”).

                                                                                                                                24             The Government seized the Bitcoin at issue on the assumption that it emanated from Silk

                                                                                                                                25 Road. Claimants believe that it actually belonged to Mr. Ngan, from whom they acquired it, in

                                                                                                                                26 good faith and for value. If Claimants are correct – and the proof to be developed in the course of

                                                                                                                                27 this case will demonstrate that one way or the other – then the Government’s seizure was wrongful

                                                                                                                                28 to begin with, and it was a violation of Claimants’ Fourth Amendment rights.
                                                                                                                                     18906.001 4847-7510-2195.17              -24-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 32 of 33




                                                                                                                                 1             B.        Claimants’ Fifth Amendment Right to Due Process.

                                                                                                                                 2             “Where the Government seizes property not to preserve evidence of criminal wrongdoing

                                                                                                                                 3 but to assert ownership and control over the property, its action must also comply with the Fifth

                                                                                                                                 4 Amendment’s Due Process Clause.” James Daniel Good Real Prop., 510 U.S. at 43-44 (internal

                                                                                                                                 5 citations omitted). “To prevail on a due process claim, plaintiff must prove three elements: (1)
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 property interest protected by Constitution, (2) deprivation of interest by government, and (3) lack

                                                                                                                                 7 of required process.” Ulrich v. City & Cty. of San Francisco, 308 F.3d 968 (9th Cir. 2002).

                                                                                                                                 8 Claimants meet all three requirements.

                                                                                                                                 9             Claimants, as bona fide purchasers, have an ownership interest in the 1HQ3 wallet.
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 Further, the Government’s act of transferring the Bitcoin from 1HQ3 was a deprivation of
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 Claimants’ property interest. The Ninth Circuit is “particularly wary of civil forfeiture statutes, for

                                                                                                                                12 they impose quasi-criminal penalties without affording property owners all of the procedural

                                                                                                                                13 protections afforded criminal defendants.” Marolf, 173 F.3d at 1217. That constitutional concern

                                                                                                                                14 is especially acute where (a) the Government failed to provide notice of forfeiture to an interested

                                                                                                                                15 party, and (b) that interested party is the true owner of the property.

                                                                                                                                16             C.        Claimants’ Fifth Amendment Right Not to Have Property Taken for a Public
                                                                                                                                                         Purpose Without Just Compensation.
                                                                                                                                17
                                                                                                                                               If, again, this property belonged to Claimants, then the Government’s seizure of it
                                                                                                                                18
                                                                                                                                     represents a taking of Claimants’ property in violation of the Fifth Amendment. The Takings
                                                                                                                                19
                                                                                                                                     Clause commands that “private property [shall not] be taken for public use, without just
                                                                                                                                20
                                                                                                                                     compensation.” U.S. CONST. Amend. V; see Chicago, B. & Q.R. Co. v. Chicago, 166 U.S. 226
                                                                                                                                21
                                                                                                                                     (1897). It does not appear that the Government took this property for a public use within the
                                                                                                                                22
                                                                                                                                     meaning of the Fifth Amendment, and it therefore had no constitutional power to take it in the first
                                                                                                                                23
                                                                                                                                     place. But if the property is subject to being taken for a public use, then Claimants are entitled to
                                                                                                                                24
                                                                                                                                     be compensated for it.
                                                                                                                                25
                                                                                                                                                                             VI.    CONCLUSION
                                                                                                                                26
                                                                                                                                               The Government’s motion to strike should be denied.
                                                                                                                                27

                                                                                                                                28
                                                                                                                                     18906.001 4847-7510-2195.17              -25-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                         Case 3:20-cv-07811-RS Document 98 Filed 08/10/21 Page 33 of 33




                                                                                                                                 1 DATED: August 10, 2021                  COBLENTZ PATCH DUFFY & BASS LLP

                                                                                                                                 2

                                                                                                                                 3
                                                                                                                                                                           By:           /s/ Rees Morgan
                                                                                                                                 4                                               REES F. MORGAN
                                                                                                                                                                                 Attorneys for Claimants
                                                                                                                                 5                                               Battle Born Investments Company, LLC, First
                                                                                                                                                                                 100, LLC, 1st One Hundred Holdings, LLC
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6

                                                                                                                                 7

                                                                                                                                 8

                                                                                                                                 9
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11

                                                                                                                                12

                                                                                                                                13

                                                                                                                                14

                                                                                                                                15

                                                                                                                                16

                                                                                                                                17

                                                                                                                                18

                                                                                                                                19

                                                                                                                                20

                                                                                                                                21

                                                                                                                                22

                                                                                                                                23

                                                                                                                                24

                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28
                                                                                                                                     18906.001 4847-7510-2195.17              -26-                  Case No. 3:20-cv-07811-RS
                                                                                                                                             OPPOSITION TO MOTION TO STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN
                                                                                                                                          INVESTMENTS COMPANY, LLC, FIRST 100, LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
